Exhibit 10.1

 

ICORIA shall pay a daily consulting rate (“Consulting FEE”) of Two Thousand
Dollars ($2,000.00) per eight hour day for working in Research Triangle Park for
two (2) days per week for up to six (6) months, Icoria will pay a daily rate
(“Travel FEE”) of One Thousand Dollars ($1,000.00) per day plus expenses for
travel days when the CONSULTANT is traveling to and from ICORIA and a Consulting
Fee is not otherwise applicable. CONSULTANT will prepare and submit a biweekly
account of all time spent providing Services in daily increments. Payment of the
Consulting FEE and Travel FEE shall be rendered by ICORIA to coincide with its
biweekly check runs and upon receipt of an invoice to be submitted on a biweekly
basis by CONSULTANT following completing of each two (2) week period. ICORIA
will pay CONSULTANT on or about the fifth (5th) and twentieth (20th ) day of the
month for the services rendered in the prior two (2) week period, provided that
CONSULTANT has submitted an invoice no later than the first (1st) and fifteenth
(15th) day of the month for services rendered in the period two week period.